Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on: 6/8/21.
The Information Disclosure Statements filed on 4/9/21 and 4/16/21 have been considered and attached to the file.

				   Non-Responsive
The amendment filed on 6/8/21 with claims 1-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 from the invention originally claimed which was filed 11/25/19, is directed to the steps of allocating one or more sub-channels for parity bits based on row weights of the sub-channels, mapping information bits to remaining sub-channels based on a reliability of the remaining sub-channels without mapping any of the information bits to the sub-channels which are allocated for the parity bits, polar encoding the information bits and the parity bits based at least on the mapping of the information bits to the remaining sub-channels to obtain encoded bits, and transmitting the encoded. Further, claim 1-20 of the amendment filed on 6/8/21, is directed to the steps of encoding information bits and parity bits using a polar code to obtain encoded bits, associating the polar code with a plurality of sub-channels, ordering sub-channels based on a reliability metric, placing parity check bits in the sub-channels based on the reliability metric and outputting the encoded bits. Thus, the amendment has changed the scope of the original invention. For example, as the differences have been provided above, the amendment filed on 6/8/21, at least for claim 1, now recites ordering sub-channels based on a reliability metric, and 
The examiner notes that since the applicant has received an action on the merits for the originally presented invention (via the non-final office action mailed on: 4/16/21 for claim 1), those previous/original claims of the originally presented invention are effectively considered as originally elected. 
					    Conclusion

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  	        

    EA
    9/9/21

/ESAW T ABRAHAM/Primary Examiner, Art Unit 2112